                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Case No. 1:18-cv-02206-MSK-STV

RICHARD BRANDT GREEN, M.D., an individual,

         Plaintiff,

v.

U.S. ANESTHESIA PARTNERS OF COLORADO, INC., f/k/a GREATER
COLORADO ANESTHESIA, P.C., a Colorado Corporation, and
U.S. ANESTHESIA PARTNERS, INC., a Delaware corporation,

         Defendants.



                UNOPPOSED MOTION TO MODIFY SCHEDULING ORDER


         Defendants U.S. Anesthesia Partners of Colorado, Inc. and U.S. Anesthesia Partners, Inc.

(“Defendants”), by and through undersigned counsel, respectfully request the Court modify the

Scheduling Order to extend the discovery deadline in this matter to April 13, 2021 and the

dispositive motion deadline to May 11, 2021. In support of this Motion, Defendants state as

follows:

                                   D.C.COLO.LCivR 7.1 Certification

         Undersigned counsel for Defendants certifies she has conferred with opposing counsel and

Plaintiff is unopposed to the relief requested.

         1.      The Scheduling Order [ECF #17] has previously been modified on ten separate

occasions, pursuant to Orders dated November 13, 2019 [ECF #40], January 7, 2020 [ECF #48],

February 11, 2020 [ECF #53], March 13, 2020 [ECF #59], July 10, 2020 [ECF #65], August 31,


                                                  1
119415266.v1
2020 [ECF # 68], September 23, 2020 [ECF #71], October 30, 2020 [ECF #74], November 25,

2020 [ECF #77] and December 14, 2020 [ECF #87]. Paragraphs 2-8 below, reflect the four most

recent motions, which requested an amendment to the Scheduling Order, to extend certain

deadlines.

         2.    Plaintiff filed a Motion to Modify the Scheduling Order on August 31, 2020,

requesting that the discovery cutoff date be extended to September 30, 2020. [ECF #66].

         3.    By Order dated August 31, 2020, the Court granted this Motion and the discovery

cutoff date was extended to September 30, 2020. [ECF #68].

         4.    On September 18, 2020, the Parties filed a Joint Motion to Modify the Scheduling

Order, which included a request to extend the discovery cutoff and dispositive motion deadlines

[ECF #69].

         5.    By Order dated September 23, 2020, the Court granted the Joint Motion and

extended the discovery cutoff deadline to November 30, 2020 and the dispositive motion deadline

to December 15, 2020. [ECF #71].

         6.    On November 25, 2020, the Parties filed another Joint Motion to Modify the

Scheduling Order, requesting an extension of the discovery cutoff and dispositive motion

deadlines. [ECF #75].

         7.    By Order dated November 30, 2020, the Court granted the Joint Motion and

extended the discovery cutoff deadline to December 15, 2020 and the dispositive motion deadline

to January 29, 2021. [ECF #77].

         8.    On December 14, 2020, Defendants filed a Motion to Modify the Scheduling

Deadline to extend the discovery cutoff deadline to February 12, 2021 and the dispositive motion



                                               2
119415266.v1
deadline to March 12, 2021. {ECF #84] This request was to allow the Parties to resolve several

pending discovery issues and was limited to completing a few outstanding depositions, including

depositions of physicians whose availability has been impacted by travel and the COVID-19

pandemic [see ECF #75].

         9.       By Order dated December 14, 2021, the Court granted the Motion and extended the

discovery cutoff deadline to February 12, 2021 and the dispositive motion deadline to March 12,

2021. [ECF #87]

         10.      Under Fed. R. Civ. P. 6(b), the Court may extend the time upon a showing of good

cause, provided the motion is made before the original time expires. This motion is timely because

the discovery deadline in this case has not yet run.

               a. Good cause exists to extend the discovery for the following reasons:

                      i.    The Parties have agreed to participate in mediation and are in the process

         of scheduling mediation to occur in March in an effort to resolve this matter;

                      ii.   The Parties have been working to resolve all remaining discovery disputes

         and complete production of requested documents, but need additional time to complete

         these tasks;

                      iv. The Parties have been diligently working together to schedule remaining

         depositions, but need additional time to complete several remaining depositions.

         11.      No trial date has been set for this matter, and no party will suffer any prejudice by

this requested modification to the Scheduling Order.

         12.      Pursuant to D.C.Colo.LCiv. 6.1, Counsel contemporaneously serves a copy of this

 motion on their respective clients.



                                                    3
119415266.v1
         WHEREFORE, Defendants respectfully move for an Order granting Defendants’

Unopposed Motion to Modify the Scheduling Order and extend the discovery cutoff deadline to

April 13, 2021, and the dispositive motion deadline to May 11, 2021.

         Respectfully submitted, this 9th day of February, 2021.

                                                 FOX ROTHSCHILD LLP
                                                s/ Heidi Wilbur
                                                Steven W. Moore
                                                Heidi Wilbur
                                                1225 17th Street
                                                Suite 2200
                                                Denver, CO 80202
                                                Telephone: (303) 383-7668
                                                Facsimile: (303) 292-1300
                                                swmoore@foxrothschild.com
                                                hwilbur@foxrothschild.com

                                                Attorneys for Defendants




                                                 4
119415266.v1
                                CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of February 2021, I electronically filed the foregoing
UNOPPOSED MOTION TO MODIFY SCHEDULING ORDER with the Clerk of Court using
the CM/ECF system which will send notification of such filing to the following e-mail addresses:

         Stephen B. Rotter
         Jennifer Lyn Gokenbach
         Workplace Counsel
         1401 Lawrence Street, Suite 1600
         Denver, CO 80202
         stephen@theworkplacecounsel.com
         jennifer@theworkpalcecounsel.com

         ATTORNEYS FOR PLAINTIFF

         Christopher John Eby
         Colin Louis Barnacle
         Nelson, Mullins, Riley & Scarborough LLP
         1400 Wewatta Street, Suite 500
         Denver, CO 80202
         Chris.eby@nelsonmullins.com
         Colin.barnacle@nelsonmullins.com

         ATTORNEYS FOR DEFENDANTS


                                                    s/ Heidi Wilbur
                                                    Heidi Wilbur




                                                5
119415266.v1
